Exhibit 10.1

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF AGENT AND LENDERS (this “Amendment”) is dated as of July 22, 2005, and
entered into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD
HOLDINGS INC. (“Holdings”) and its Subsidiaries listed on the signature
pages hereof (collectively, “FMC”), FLEETWOOD RETAIL CORP. (“Retail”) and its
Subsidiaries listed on the signature pages hereof (collectively, “FRC”), the
banks and other financial institutions signatory hereto that are parties as
Lenders to the Credit Agreement referred to below (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacity,
the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Second Amended and Restated Credit Agreement dated as of July 1,
2005 (as amended, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Any terms defined in the
Credit Agreement and not defined in this Amendment are used herein as defined in
the Credit Agreement;

 

Whereas, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendments requested by the Loan Parties, on the terms and conditions set forth
in this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Majority Lenders, and the Agent
agree as follows:

 


1.                                       AMENDMENTS TO CREDIT AGREEMENT. 
SUBJECT TO THE CONDITIONS AND UPON THE TERMS SET FORTH IN THIS AMENDMENT AND IN
RELIANCE ON THE REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS
SET FORTH IN THIS AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1                                 AMENDMENT TO SECTION 1.8.  SECTION 1.8 SHALL
BE AMENDED BY DELETING  THE FIRST SENTENCE THEREOF AND REPLACING IT WITH
FOLLOWING:


 

“All Obligations of Fleetwood under this Agreement and the other Loan Documents,
and all rights of contribution, indemnity, subrogation and reimbursement
relating to the Obligations of any Loan Party with respect to Fleetwood, are
“Senior Indebtedness” under each of the 2003 Subordinated Debentures and the
2005 Subordinated Debentures.”

 

1

--------------------------------------------------------------------------------


 


1.2                                 AMENDMENT TO SECTION 6.29.  SECTION 6.29
SHALL BE AMENDED BY DELETING  THE FIRST SENTENCE THEREOF AND REPLACING IT WITH
FOLLOWING:


 

“All Obligations of Fleetwood under the Loan Documents are “Senior Indebtedness”
under the 2003 Subordinated Debentures and the 2005 Subordinated Debentures.”

 


1.3                                 AMENDMENT TO SECTION 7.10.  SECTION 7.10
SHALL BE AMENDED BY DELETING SUB-CLAUSE (IV) OF CLAUSE (A) THEREOF AND REPLACING
IT WITH THE FOLLOWING:


 

“(iv) subject to the subordination provisions contained in each of the
Subordinated Debentures, the New Subordinated Debentures, the 2003 Subordinated
Debentures, and the 2005 Subordinated Debentures, as applicable, Fleetwood may
make payments in respect of the Subordinated Debentures, the New Subordinated
Debentures, the 2003 Subordinated Debentures and the 2005 Subordinated
Debentures, and Fleetwood Trust may make related Distributions in connection
therewith, subject to the limitations of Section 7.29 hereof;”

 


1.4                                 AMENDMENT TO SECTION 7.10.  SECTION 7.10
SHALL BE AMENDED BY ADDING THE FOLLOWING SUB-CLAUSE (XI) TO THE END OF THE
EXISTING CLAUSE (A) THEREOF:


 

“; and (xi) for the avoidance of doubt, the issuance of the 2005 Subordinated
Debentures, the cancellation of any Trust Securities (limited to those Trust
Securities as defined in clause (a) or (d) of the definition thereof), the
cancellation and/or forgiveness of any Subordinated Debentures, and the payment
of the 2005 Consent Payment and Fractional Amounts, in each case, in connection
with the 2005 Exchange Offer and, in each case, if and to the extent effected in
compliance with Section 7.14 hereof, shall not constitute the direct or indirect
declaration or making of any Distribution otherwise prohibited by this
Section 7.10.”

 


1.5                                 AMENDMENT TO SECTION 7.10.  SECTION 7.10
SHALL BE AMENDED BY ADDING THE FOLLOWING CLAUSE (XI) TO THE END OF THE EXISTING
CLAUSE (C) THEREOF:


 

“; and (xi) for the avoidance of doubt, Fleetwood may acquire any Trust
Securities (limited to those Trust Securities as defined in clause (a) or (d) of
the definition thereof) in connection the 2005 Exchange Offer, if and to the
extent such Trust Securities are acquired and thereafter cancelled pursuant to
the 2005 Exchange Offer effected in compliance with Section 7.14 hereof.”

 


1.6                                 AMENDMENT TO SECTION 7.13.  SECTION 7.13
SHALL BE AMENDED BY DELETING CLAUSE (B) THEREOF AND REPLACING IT WITH THE
FOLLOWING CLAUSE (B):


 

“(b) the Subordinated Debt; provided that the aggregate principal amount of the
Subordinated Debentures and the 2005 Subordinated Debentures shall not exceed
the aggregate principal amount of the Subordinated Debentures outstanding
immediately prior to commencement of the 2005 Exchange Offer;”

 

2

--------------------------------------------------------------------------------


 


1.7                                 AMENDMENT TO SECTION 7.14.  SECTION 7.14
SHALL BE AMENDED BY DELETING CLAUSE (E) THEREOF AND REPLACING IT WITH THE
FOLLOWING CLAUSE (E):


 

“and (e) so long as no Default or Event of Default has occurred and is
continuing on the date of the exchange, both before and after giving effect to
the exchange, Fleetwood, or Fleetwood Trust, as applicable, may, on or prior to
December 31, 2005, offer to exchange, and exchange any and all outstanding
shares of Trust Securities (limited to those Trust Securities as defined in
clause (a) or (d) of the definition thereof) validly tendered and not withdrawn
prior to the applicable exchange offer expiration date, for newly issued 2005
Subordinated Debentures, and may pay the 2005 Consent Payment and the Fractional
Amounts, in each case pursuant to the 2005 Exchange Offer, provided that no
separate payment (in cash or otherwise) will be made for any deferred
distributions to which the holders of any exchanged Trust Securities may
otherwise be entitled pursuant to the terms thereof; and provided further that
contemporaneously with such exchange Fleetwood’s obligations under Subordinated
Debentures with an aggregate principal amount equal to or greater than the
liquidation amount of the Trust Securities so exchanged shall be forgiven,
cancelled or otherwise terminated in accordance with the terms thereof.”

 


1.8                                 AMENDMENT TO SECTION 7.15.  SECTION 7.15
SHALL BE AMENDED BY ADDING THE FOLLOWING SENTENCE TO THE END OF THE EXISTING
SECTION 7.15:


 

“For the avoidance of doubt, the issuance of the 2005 Subordinated Debentures,
the cancellation of any Trust Securities (limited to those Trust Securities as
defined in clause (a) or (d) of the definition thereof), the cancellation and/or
forgiveness of any Subordinated Debentures, and the payment of the 2005 Consent
Payment and the Fractional Amounts, in each case, in connection with the 2005
Exchange Offer and, in each case, if and to the extent effected in compliance
with Section 7.14 hereof, shall not constitute a transaction otherwise
prohibited by this Section 7.15.”

 


1.9                                 AMENDMENT TO SECTION 7.29.  SECTION 7.29
SHALL BE AMENDED BY DELETING CLAUSE (A) THEREOF AND REPLACING IT WITH THE
FOLLOWING CLAUSE (A):


 

“(a)                            Other than pursuant to or as contemplated by the
2005 Exchange Offer and the 2005 Consent Solicitation, Fleetwood will not, and
will not permit any of its Subsidiaries to, amend, supplement or otherwise
modify the terms of the Subordinated Debentures, the New Subordinated
Debentures, the 2003 Subordinated Debentures, the 2005 Subordinated Debentures
or any Guaranty thereof, or the Trust Securities or any Guaranty thereof or add
any Guaranty of any other Credit Party.”

 


1.10                           AMENDMENT TO SECTION 7.29.  SECTION 7.29 SHALL BE
AMENDED BY ADDING THE FOLLOWING SENTENCE TO THE END OF THE EXISTING CLAUSE
(B) THEREOF:


 

“For the avoidance of doubt, the cancellation of any Trust Securities (limited
to those Trust Securities as defined in clause (a) or (d) of the definition
thereof), the cancellation and/or forgiveness of any Subordinated Debentures,
and the payment of the 2005 Consent Payment and the Fractional Amounts, in each
case, in connection with the 2005 Exchange Offer and, in each case, if and to
the extent effected in compliance with Section 7.14 hereof, shall not constitute
the making of any payment or prepayment otherwise prohibited by this
Section 7.29.”

 

3

--------------------------------------------------------------------------------


 


1.11                           AMENDMENT TO SECTION 7.29.  SECTION 7.29 SHALL BE
AMENDED BY ADDING THE FOLLOWING CLAUSE (D) TO THE END OF THE EXISTING
SECTION 7.29:


 

“(d)                           Fleetwood will not, and will not permit any of
its Subsidiaries to, make any cash payments or prepayments with respect to the
2005 Subordinated Debentures other than, subject to the subordination provisions
contained therein, (A) mandatory payments of interest (including any additional
amounts on the 2005 Subordinated Debentures and any Fleetwood common stock
issued upon conversion thereof) when due under the terms of the 2005
Subordinated Debentures (without acceleration), (B) mandatory payments in
respect of fractional shares upon conversion of 2005 Subordinated Debentures,
(C) mandatory payments to satisfy repurchase obligations with respect to 2005
Subordinated Debentures upon a fundamental change (as defined in the indenture
under which the 2005 Subordinated Debentures are issued), (D) fees,
indemnification payments, expense reimbursements and other customary payments
made to any trustee, conversion agent, transfer agent, exchange agent, paying
agent, depositary or custodian for the 2005 Subordinated Debentures or any agent
or counsel for any of the foregoing, (E) payment of customary fees and expenses
related to registering for resale under the Securities Act of 1933 the 2005
Subordinated Debentures and the Fleetwood common stock into which such
debentures are convertible and (F) any other mandatory payments of principal
and/or interest (including any additional amounts) or mandatory repurchase
payments required under the terms of the indenture under which the 2005
Subordinated Debentures are issued.”

 


1.12                           AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT
(DEFINITIONS).  ANNEX A WILL BE AMENDED AS FOLLOWS:


 


(A)                                  THE DEFINITION OF “CHANGE OF CONTROL” IN
ANNEX A OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING CLAUSE
(V) AT THE END OF SUCH DEFINITION:


 

“or (v) a “fundamental change” as such term is defined in the indenture under
which 2005 Subordinated Debentures are issued.”

 


(B)                                 THE DEFINITION OF “SUBORDINATED DEBT” IN
ANNEX A OF THE CREDIT AGREEMENT SHALL BE AMENDED BY REPLACING SUCH DEFINITION
WITH THE FOLLOWING:


 

““Subordinated Debt” means the unsecured Debt from time to time outstanding
under the Subordinated Debentures, the New Subordinated Debentures, the 2003
Subordinated Debentures, the 2005 Subordinated Debentures and the maximum
liability of Fleetwood on any subordinated Guaranty of the Trust Securities.”

 


(C)                                  ANNEX A OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY ADDING THE FOLLOWING DEFINITIONS THERETO IN THE APPROPRIATE
ALPHABETICAL ORDER:


 

““2005 Consent Payment” payments of an aggregate amount up to $2,000,000 to
holders of any Trust Securities (limited to those Trust Securities as defined in
clause (a) or (d) of the definition thereof) in consideration for the granting
of the consents requested pursuant to the 2005 Consent Solicitation in
connection with the 2005 Exchange Offer.”

 

4

--------------------------------------------------------------------------------


 

 ““2005 Consent Solicitation” means consent solicitation undertaken to effect
the amendments of the Subordinated Debentures, and the underlying documents
governing such Subordinated Debentures or otherwise related thereto, described
in the exchange offer registration statement attached to the First Amendment as
Exhibit A thereto.”

 

““2005 Exchange Offer” means that exchange offer by Fleetwood pursuant to which
Fleetwood shall offer to exchange any and all outstanding shares of Trust
Securities (limited to those Trust Securities as defined in clause (a) or (d) of
the definition thereof) validly tendered and not withdrawn prior to the exchange
offer expiration date, for newly issued 2005 Subordinated Debentures, subject to
the terms and conditions in the exchange offer registration statement attached
to the First Amendment as Exhibit A thereto.”

 

““2005 Subordinated Debentures” means up to $201,250,000 in aggregate principal
amount of unsecured, convertible senior subordinated debentures to be issued by
Fleetwood on or prior to December 31, 2005 on substantially the terms and
conditions set forth in Exhibit A to the First Amendment.”

 

““First Amendment” means the First Amendment to this Agreement (and Consent of
Guarantors), dated as of July 22, 2005.”

 

““Fractional Amounts” payments of an aggregate amount up to $2,000,000 to
holders of any Trust Securities (limited to those Trust Securities as defined in
clause (a) or (d) of the definition thereof) in connection with the cashing out
of fractional shares allotted to such holders (and any distribution to the
Fleetwood Trust to enable the foregoing payment to the holders of such Trust
Securities) in connection with the 2005 Exchange Offer, subject to the terms and
conditions in the exchange offer registration statement attached to the First
Amendment as Exhibit A.”

 


2.                                       REPRESENTATIONS AND WARRANTIES OF
FLEETWOOD AND THE BORROWERS.  IN ORDER TO INDUCE THE MAJORITY LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, EACH OF FLEETWOOD AND EACH BORROWER
REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT THAT THE FOLLOWING
STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1                                 POWER AND AUTHORITY.  EACH OF THE LOAN
PARTIES HAS ALL CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND,
AS APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER
OR IN RESPECT OF, THE CREDIT AGREEMENT.


 


2.2                                 CORPORATE ACTION.  THE EXECUTION AND
DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF EACH OF THE LOAN PARTIES.


 


2.3                                 NO CONFLICT OR VIOLATION OR REQUIRED CONSENT
OR APPROVAL.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND
THE PERFORMANCE OF THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR IN RESPECT OF
THE CREDIT AGREEMENT AS AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR
VIOLATE (A) ANY PROVISION OF THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES, (B) ANY REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR

 

5

--------------------------------------------------------------------------------


 

decree of any court or other governmental agency binding on any Loan Party or
any of its Subsidiaries, or (d) any indenture, agreement or instrument to which
any Loan Party or any of its Subsidiaries is a party or by which any Loan Party
or any of its Subsidiaries, or any property of any of them, is bound, and do not
and will not require any consent or approval of any Person.


 


2.4                                 EXECUTION, DELIVERY AND ENFORCEABILITY. 
THIS AMENDMENT AND THE CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH
LOAN PARTY WHICH IS A PARTY THERETO AND ARE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
AND SIMILAR PROCEEDINGS AFFECTING THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL
PRINCIPLES OF EQUITY.  THE AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID,
BINDING AND ENFORCEABLE FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


2.5                                 NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT
HAS OCCURRED AND IS CONTINUING OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF
THIS AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF
DEFAULT.


 


2.6                                 NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS
OCCURRED THAT HAS RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN A
MATERIAL ADVERSE EFFECT.


 


2.7                                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF
THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE.


 


3.                                       CONDITIONS TO EFFECTIVENESS OF THIS
AMENDMENT.  THIS AMENDMENT, AND THE CONSENTS AND APPROVALS CONTAINED HEREIN,
SHALL BE EFFECTIVE ONLY IF AND WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF
SHALL HAVE BEEN DELIVERED TO THE AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY,
FLEETWOOD, THE BORROWERS AND EACH LENDER AND ONLY IF AND WHEN EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:


 


3.1                                 CONSENT OF GUARANTORS.  EACH OF THE
GUARANTORS SHALL HAVE EXECUTED AND DELIVERED TO THE AGENT THE CONSENT.


 


3.2                                 NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF
REPRESENTATIONS AND WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND
EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND
IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


3.3                                 DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE
RECEIVED SUCH DOCUMENTS AS THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH
THIS AMENDMENT.

 

6

--------------------------------------------------------------------------------


 


3.4                                 EXHIBIT A.  ATTACHED HERETO AS EXHIBIT A
SHALL BE THE FORM S-4 REGISTRATION STATEMENT, DATED JULY 22, 2005, PURSUANT TO
WHICH THE 2005 DEBENTURES SHALL BE OFFERED TO THE HOLDERS OF THE SUBORDINATED
DEBENTURES IN EXCHANGE FOR SUCH SUBORDINATED DEBENTURES, SUBJECT TO THE TERMS
AND CONDITIONS CONTAINED THEREIN (THE “EXCHANGE OFFER REGISTRATION STATEMENT”),
AND SUCH EXCHANGE OFFER REGISTRATION STATEMENT SHALL BE A TRUE AND ACCURATE
COPY, IN ALL RESPECTS, OF THE EXCHANGE OFFER REGISTRATION STATEMENT FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION ON SUCH DATE.


 


4.                                       EFFECTIVE DATE.  THIS AMENDMENT SHALL
BECOME EFFECTIVE (THE “EFFECTIVE DATE”) ON THE DATE OF THE SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 4.


 


5.                                       EFFECT OF AMENDMENT; RATIFICATION. 
THIS AMENDMENT IS A LOAN DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS
AMENDMENT BECOMES EFFECTIVE, ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT
AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS
EXPRESSLY AMENDED HEREBY OR WAIVED HEREIN, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING THE LIENS GRANTED THEREUNDER, SHALL REMAIN IN FULL
FORCE AND EFFECT, AND ALL TERMS AND PROVISIONS THEREOF ARE HEREBY RATIFIED AND
CONFIRMED.


 


6.                                       EACH OF FLEETWOOD AND THE BORROWERS
CONFIRMS THAT AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN FULL FORCE AND
EFFECT, AND THAT NONE OF THE CREDIT PARTIES HAS ANY DEFENSES, SETOFFS OR
COUNTERCLAIMS TO ITS OBLIGATIONS.


 


7.                                       APPLICABLE LAW.  THE VALIDITY,
INTERPRETATIONS AND ENFORCEMENT OF THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF
OR IN CONNECTION WITH THIS AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY
OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE
OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


 


8.                                       NO WAIVER.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS
FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


9.                                       COMPLETE AGREEMENT.  THIS AMENDMENT
SETS FORTH THE COMPLETE AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO
ANY OF THE PROVISIONS OF ANY LOAN DOCUMENT OR ANY WAIVER THEREOF.  THE
EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT DO NOT CONSTITUTE A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY
LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF
DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


10.                                 CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND
CAPTIONS HEREIN ARE INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
BE USED TO INTERPRET OR CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:    FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

 

First Amendment and Consent of Guarantors

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

First Amendment and Consent of Guarantors

 

S-2

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

 

 

FLEETWOOD RETAIL CORP. OF
CALIFORNIA

 

 

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

 

 

FLEETWOOD RETAIL CORP. OF
KENTUCKY

 

 

 

FLEETWOOD RETAIL CORP. OF
MISSISSIPPI

 

 

 

FLEETWOOD RETAIL CORP. OF NORTH
CAROLINA

 

 

 

FLEETWOOD RETAIL CORP. OF
OREGON

 

 

 

FLEETWOOD RETAIL CORP. OF
VIRGINIA

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

First Amendment and Consent of Guarantors

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and
as a Lender

 

 

 

 

 

By:

/s/ John McNamara

 

 

Name:

John McNamara

 

 

Title:

Vice President

 

 

 

First Amendment and Consent of Guarantors

 

S-4

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Keith Alexander

 

 

Name:

KEITH ALEXANDER

 

 

Title:

VICE PRESIDENT

 

 

 

First Amendment and Consent of Guarantors

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

By:

  /s/ Juan Barrera

 

 

Name:

JUAN BARRERA

 

 

 

Title:

VICE PRESIDENT

 

 

 

 

First Amendment and Consent of Guarantors

 

S-6

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

/s/ Thomas H. Hopkins

 

 

Name:

Thomas H. Hopkins

 

 

Title:

Vice President

 

 

 

First Amendment and Consent of Guarantors

 

S-7

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

By:

/s/ Ralph J. Infante

 

 

Name:

Ralph J. Infante

 

 

Title:

Senior Vice President

 

 

 

First Amendment and Consent of Guarantors

 

S-8

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the FMC Borrowers
and/or FRC Borrowers under the Credit Agreement and hereby (a) consents to the
foregoing Amendment, (b) acknowledges that notwithstanding the execution and
delivery of the foregoing Amendment, the obligations of each of the undersigned
Guarantors are not impaired or affected and the Guaranties continue in full
force and effect, and (c) ratifies its Guaranty and each of the Loan Documents
to which it is a party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 22nd day of July, 2005.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

First Amendment and Consent of Guarantors

 

S-9

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

First Amendment and Consent of Guarantors

 

S-10

--------------------------------------------------------------------------------


 

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

First Amendment and Consent of Guarantors

 

S-11

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

 

 

FLEETWOOD RETAIL CORP. OF
CALIFORNIA

 

 

 

FLEETWOOD RETAIL CORP. OF
IDAHO

 

 

 

FLEETWOOD RETAIL CORP. OF
KENTUCKY

 

 

 

FLEETWOOD RETAIL CORP. OF
MISSISSIPPI

 

 

 

FLEETWOOD RETAIL CORP. OF
NORTH CAROLINA

 

 

 

FLEETWOOD RETAIL CORP. OF
OREGON

 

 

 

FLEETWOOD RETAIL CORP. OF
VIRGINIA

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

OTHER GUARANTORS

FLEETWOOD ENTERPRISES, INC.

 

FLEETWOOD CANADA LTD.

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

 

 

 

Name:

Boyd R. Plowman

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

First Amendment and Consent of Guarantors

 

S-12

--------------------------------------------------------------------------------

 